DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed 12/21/2020. Claims 3-4, 7-8, 12, 17-18 and 24-25 are amended. Claims 1-25 are currently pending.
The claim objections regarding claims 3-4, 7, 12, 17-18 and 24 are withdrawn due to Applicant’s amendment.
The rejection of claims 8, 12 and 24-25 under 35 U.S.C. 112(b) is withdrawn due to Applicant’s amendment.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding base claims 1 and 15, see the reasons for allowance in the non-final rejection mailed 08/21/2020.
	Regarding base claim 25, the prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a method comprising: inserting into an organ of a patient, a probe comprising: a shaft; an expandable membrane; and a probe maneuvering assembly (PMA) located inside the expandable membrane, wherein the PMA comprises a first elastic element along a longitudinal axis of the PMA, and a second elastic element surrounding at least a portion of the first elastic element; using the first elastic element, expanding the membrane by shortening the PMA, and collapsing the membrane by elongating the PMA; and deflecting the membrane relative to the longitudinal axis using the second elastic element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771         

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771